DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 4-13, 15-22, 26-31, and 33 are pending. Claims 15-22 and 26-29 are withdrawn from consideration. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the current rejection.

Response to Amendment
With respect to 35 U.S.C. 112(a) rejection, Applicant’s cancelation of claim 32 has overcome each and every rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 10, 12, 13, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minamoto et al. (US 2006/0195166), hereinafter “Minamoto”.
Re Claim 1, Minamoto discloses a dosimetry device (para. [0010]), [0011] an instrument for UV light including a plurality of light-shielding filters each having different UV radiation transmittance) that is connectable to a phototherapy apparatus to apply a targeted dose of UVB light to a treatment area of diseased tissue to determine a minimal blistering dose (“to apply a targeted dose of UVB light to a treatment area of diseased tissue to determine a minimal blistering dose” is an intended use. Minamoto’s device is capable of performing the function. Para. [0029] discloses an apparatus used to examine the MED), the dosimetry device comprising: 
a housing configured to be releasably connected directly to a hand piece of the phototherapy apparatus (fig. 3, para. [0031], filter unit 17 is “housing” of the dosimetry device, “configured to be releasably connected directly to a hand piece of the phototherapy apparatus” is an intended use and doesn’t require the hand piece of the phototherapy apparatus; para. [0039] discloses that “filter unit 17 is removably mounted on filter mount 39 on one side of casing 20”, which reads on “configured to be releasably connected directly to a hand piece of the phototherapy apparatus”); and 
an optical matrix including a plurality of transmissive regions that are formed within the housing (para. [0039], fig. 3 discloses that filter unit 17 has nine light-shielding filters 18 having respective different transmittance for the UV radiation emitted from light source 16), 
wherein at least one of the transmissive regions includes at least one of a metallic, multi- dielectric and a dielectric coating that is configured to reduce an intensity of the UVB light passing through the at least one of the transmissive regions (para. [0042] discloses that each of light-shielding filters 18 comprises a circular glass plate and a film of chromium having a desired thickness is deposited on a surface of the glass plate. The amount of radiation that is transmitted through each light-shielding filter 18 is controlled by the thickness of the film of chromium. Chrominum coating reads on “a metallic 
wherein each of the plurality of light transmissive regions each permits a different transmission of the UVB light to pass therethrough and contact the treatment area of the diseased skin (para. [0039], fig. 3 discloses that filter unit 17 has nine light-shielding filters 18 having respective different transmittance for the UV radiation emitted from light source 16).    
Re Claim 9, Minamoto discloses that the transmission of light passing through the transmissive regions ranges from about 20% in one region up to about 100% in another region (para. [0039] discloses light shielding filters 18 and opening 31 are linearly arrayed such that their transmittances for the UV radiation are successively arranged from 10% to 100%).  
Re Claim 10, Minamoto discloses that the transmission of light passing through the transmissive regions ranges from about 0% in one region up to about 90% in another region (para. [0039] discloses that the transmittances for the ultraviolet radiation of light-shielding filters range from 10% to 90% at intervals of 10%; para. [0043] discloses that filter unit 17 has integral continuous land 33 disposed around light-shielding filters 18, which reads a region that let 0% of an intensity of the light pass through).  
Re Claim 12, Minamoto discloses that each of the plurality of transmissive regions of the optical matrix are square, rectangular, circular or ovoid (para. [0042], fig. 3 discloses that light shielding filters 18 and opening 31 are circular).  
Re Claim 13, Minamoto discloses each of the transmissive regions include at least one of a metallic, multi-dielectric and a dielectric coating or volume absorbing materials in a UVB range (para. [0042] discloses that each of light-shielding filters 18 comprises a circular glass plate and a film of chromium having a desired thickness is deposited on a surface of the glass plate. The amount of radiation that is transmitted through each light-shielding filter 18 is controlled by the thickness of the 
Re Claim 30, Minamoto discloses that the hand piece is configured to transmit the UVB light to the dosimetry device (para. [0032], [0034], [0039] discloses the handpiece configured to transmit the UVB light).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Minamoto et al. (US 2006/0195166), hereinafter “Minamoto”, in view of Wang (CN 202151357 – Translation document provided by Applicant dated 04/13/2018). 
Re Claim 4, Minamoto discloses the claimed invention substantially as set forth in claim 1. 
Minamoto discloses that each of light-shielding filters 18 comprises a circular glass plate and a film of chromium having a desired thickness is deposited on a surface of the glass plate (para. [0042]), but Minamoto is silent regarding the glass plate being fused silica. 
However, Wang discloses a dosimetry device that is connectable to a phototherapy apparatus to apply a targeted dose of UVB light to a treatment area of diseased tissue to determine a minimal blistering dose (abstract, “The utility model discloses an MED (Minimal Erythema Dose) detecting piece used for ultraviolet phototherapy”), the dosimetry device comprising: 

an optical matrix including a plurality of transmissive regions that are formed within the housing (abstract, “The MED detecting piece comprises a plurality of irradiation holes which form a plurality of detecting areas with different transmissions to ultraviolet rays”; para. [0014], each of the plurality of detection regions has a non-identical attenuation device in order to achieve the different transmittance. Further, the attenuation device is patterned barrier to UV rays),  
wherein at least one of the transmissive regions includes at least one of a metallic, multi-dielectric and a dielectric coating that is configured to reduce an intensity of the UVB light passing through the at least one of the transmissive regions and wherein the plurality of transmissive regions comprises fused silica (para. [0056] discloses that each transmissive region is made of glass that is transparent to UV radiation, such as quartz glass, to deposit chromium films of the desired thickness on the glass surface, and the amount of radiation transmitted from each region is controlled by the thickness of the chromium film). Chrominum films read on “a metallic coating configured to reduce an intensity of the UVB light”; quartz glass reads on “fused silica”. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto, by configuring the circular glass plate of Minamoto to be fused silica, as taught by Wang, because such a modification would have been obvious to try.  More specifically, Wang’s fused silica is one of a predictable and ascertainable group of similar features that address the design need of providing a UV transparent material onto which metallic coating can be deposited with a reasonable level of success. Therefore, it would have been obvious to try to modify Minamoto’s glass plate to include Wang’s fused silica since one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Re Claims 5 and 6, Minamoto discloses the claimed invention substantially as set forth in claim 1. 
Minamoto discloses that each of light-shielding filters 18 comprises a circular glass plate and a film of chromium having a desired thickness is deposited on a surface of the glass plate (para. [0042]), but Minamoto is silent regarding the plurality of transmissive regions comprising UV transmitting plastic, wherein the transmitting plastic is acrylic or cyclic olefin copolymer.
However, Wang discloses a dosimetry device that is connectable to a phototherapy apparatus to apply a targeted dose of UVB light to a treatment area of diseased tissue to determine a minimal blistering dose (abstract, “The utility model discloses an MED (Minimal Erythema Dose) detecting piece used for ultraviolet phototherapy”), the dosimetry device comprising: 
a housing (para. [0064], fig. 6, and fig. 7, the minimum erythema detecting chip 100 is composed of a base plate 140 and a frame-shaped spacer 142 – frame gasket 142 is considered a housing,  [0007], UV lamp, [0068], UVB UV lamps); and 
an optical matrix including a plurality of transmissive regions that are formed within the housing (abstract, “The MED detecting piece comprises a plurality of irradiation holes which form a plurality of detecting areas with different transmissions to ultraviolet rays”; para. [0014], each of the plurality of detection regions has a non-identical attenuation device in order to achieve the different transmittance. Further, the attenuation device is patterned barrier to UV rays),  
wherein at least one of the transmissive regions includes at least one of a metallic, multi-dielectric and a dielectric coating that is configured to reduce an intensity of the UVB light passing through the at least one of the transmissive regions and wherein the plurality of transmissive regions comprises fused silica (para. [0056] discloses that each transmissive region is made of glass that is transparent to UV radiation, such as quartz glass, to deposit chromium films of the desired thickness on 
Wang also discloses that the plurality of transmissive regions is made of acrylic resin which is variously colored or doped with 9 pieces each having an ultraviolet transmittance of 10% to 90% at intervals of 10% (para. [0054]). Wang also discloses that the plurality of transmissive regions are made of a transparent resin, resin material or glass which is variously dyed, doped or surface-treated to achieve different transmittance to ultraviolet light (para. [0017]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto, by configuring the plurality of transmissive region to comprise UV transmitting plastic, wherein the transmitting plastic is acrylic or cyclic olefin copolymer, as taught by Wang, because such a modification would have been obvious to try. More specifically, Wang’s acrylic UV transmitting plastic is one of a predictable and ascertainable group of similar features that address the design need of providing a UV transparent material onto which coating can be deposited with a reasonable level of success. Therefore, it would have been obvious to try to modify Minamoto’s glass plate to include Wang’s acrylic UV transmitting plastic since one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claims 11 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Minamoto et al. (US 2006/0195166), hereinafter “Minamoto”.
Re Claim 11, Minamoto discloses the claimed invention substantially as set forth in claim 1. 
Minamoto discloses that the matrix is rectangular (para. [0037], fig. 3 discloses that light shielding filters 18 and opening 31 are linearly arrayed). 
Minamoto is silent regarding the matrix being substantially square, but Minamoto discloses that “[t]hough light-shielding filters 18 and opening 31 are shown as being linearly arrayed, they may be 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto, by configuring the matrix to be substantially square, since it has been held that the change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 IV. 
Re Claim 33, Minamoto discloses the claimed invention substantially as set forth in claim 1.
Minamoto discloses that the housing is rectangular (fig. 3 shows that the housing is rectangular). 
Minamoto is silent regarding the housing being cylindrical.
Para. [0029] of the instant specification discloses that “the shape of the housing 22 can be any shape, including, but not limited to, square, rectangular, elliptical, triangular, and trapezoidal”. 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto, by configuring the housing to be cylindrical, since it has been held that the change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 IV. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Minamoto et al. (US 2006/0195166), hereinafter “Minamoto”, in view of Feng et al. (CN 201230877 – please refer to translated version for citation and original version for drawings, foreign documents submitted previously, dated October 2, 2018), hereinafter “Feng”
Re Claim 31, Minatomo discloses the claimed invention substantially as set forth in claims 1 and 30. 
Minamoto discloses the housing configured to be releasably connected directly to a hand piece of the phototherapy apparatus (para. [0039] discloses that “filter unit 17 is removably mounted on filter 
	Minamoto is silent regarding the housing of the dosimetry device further including at least one tab, the at least one tab being configured to releasably connect the housing of the dosimetry device to the hand piece.  
However, Feng discloses a dosimetry device (page 1 discloses “the panel provided with a form piece for the light emitted by the lamp tube to pass through. The form sheet includes a plurality of forms of different transmittances”) comprising a housing (page, 1, fig. 2, panel 20) and an optical matrix (page 4, form piece 22), and teaches the housing of the dosimetry device further including at least one tab, the at least one tab being configured to releasably connect the housing of the dosimetry device to the hand piece (page 5, paragraph 2, fig. 2, The housing of the dosimetry device is connected to the apparatus by fitting a T-shaped buckle 13 on the apparatus into a T-shaped snap groove 212 of the panel frame 21 for easy attachment and detachment of the housing of the dosimetry device from the phototherapy apparatus so that when the optical matrix or the form sheet needs to be replaced, the replacement is very convenient.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto, by adding to the housing of the dosimetry device at least one tab, the at least one tab being configured to releasably connect the housing of the dosimetry device to the hand piece, as taught by Feng, for the purpose of easy attachment and detachment of the housing of the dosimetry device from the phototherapy apparatus so that when the optical matrix or the form sheet needs to be replaced, the replacement is very convenient (page 5, paragraph 2).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/V.V.H./
Vynn Huh, April 21, 2021
Examiner, Art Unit 3792   

/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792